Citation Nr: 0017694	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from September 1968 to 
July 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
regional office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained by the RO.

2. The medical evidence reveals that the appellant's PTSD is 
manifested by slow speech; depressed mood; impaired short 
term memory, concentration and judgment; chronic sleep 
impairment; avoidance of crowds and social settings; and 
difficulty in establishing and maintaining effective 
social and occupational relationships. 

3. The medical evidence does not show suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
the appellant's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the appellant's claim is 
well grounded because he has established service connection 
for PTSD and has appealed the initial assignment of less-
than-complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the appellant's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the appellant was provided a VA examination for PTSD.  In 
addition, the RO obtained the appellant's service medical 
records.  The appellant has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

Service medical records show no treatment for any psychiatric 
disorders, including PTSD.

The appellant filed a claim for disability in March 1998.  
The appellant was provided a VA examination in September 
1998.  The examiner noted that the appellant was not 
experiencing hallucinations and was did not have current 
homicidal or suicidal plan or intent.  The appellant was well 
groomed.  There was impaired short-term memory, concentration 
and judgment.  The examiner noted the appellant's slow 
speech, and depressed mood.  The examination report indicated 
that the appellant was suffering from chronic sleep 
impairment.  The appellant was hypervigilent, easily 
startled, and avoided crowds.  The examiner found that the 
appellant had difficulty establishing and maintaining 
effective social and occupational relationships due to PTSD.  
The diagnosis was PTSD, with an Axis IV of total social 
isolation and a Global Assessment of Functioning Score (GAF) 
of 55.  

The appellant contends, in essence, that a disability rating 
in excess of 30 percent is warranted for his service-
connected PTSD.

Under the regulations, a 30 percent rating is warranted for 
PTSD when there is "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)".  
38 C.F.R. § 4.130, DC 9411 (1999).

Under the regulations, a 50 percent rating is warranted for 
PTSD when there is  "occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.".  Id.

A higher rating, of 70 percent, requires disability more 
closely reflecting "deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships." Id.

A rating of 100 percent requires disability more closely 
reflecting "gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name."  Id.

In this case, after review of all the evidence of record, the 
Board finds that a rating of 50 percent and no higher is 
warranted for the appellant's service-connected PTSD.  The 
Board finds that the appellant's symptoms, as described in 
the report of VA examination dated in September 1998, more 
closely resemble the criteria for a 50 percent disability 
rating.  The appellant has impairment of short term memory, 
impaired judgment, depressed mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  All of these symptoms are aspects of the 
criteria for a 50 percent disability rating.  Moreover, the 
examiner noted total social isolation under Axis IV and the 
GAF of 55 connotes moderate symptoms such as flattened 
affect, circumstantial speech and occasional panic attacks, 
which again are aspects of the 50 percent rating.  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), discussed in Carpenter v. Brown 8 Vet.App. 240, 
242 (1995).  The appellant has some symptoms that are aspects 
of a 30 percent disability rating, but overall the Board 
finds that the appellant's disability more closely resembles 
the criteria for a 50 percent rating.  Therefore the higher 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  
Additionally, applying the benefit of the doubt rule in this 
case would also lead to a 50 percent rating for the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991).

The Board finds that the appellant does not meet the criteria 
for a 70 percent disability evaluation.  The examiner 
specifically found that the appellant did not have current 
suicidal or homicidal plans or intent.  There is no medical 
evidence that the appellant suffers from near-continuous 
panic or depression affecting the ability to function 
independently.  The appellant was able to maintain adequate 
personal hygiene.  There was no spatial disorientation noted.

Overall, the Board finds that the evidence supports a 
disability rating of 50 percent and does not support a 
finding of any rating in excess of 50 percent for the 
appellant's service-connected PTSD.

In light of the above, the claim for an increased original 
disability rating for service-connected PTSD is granted to 50 
percent.


ORDER

Entitlement to a 50 percent disability rating for PTSD is 
allowed, subject to the regulations governing the award of 
monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

